Citation Nr: 1644465	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-13 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for psychiatric disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to April 1993.  He was awarded the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida.

While the Veteran requested a hearing in his April 2013 VA Form 9, this request was withdrawn in a May 2016 letter.  

Although the RO reopened the Veteran's claim of service connection for PTSD, the Board must also address the question of reopening before proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  


FINDINGS OF FACT

1.  In an unappealed June 2000 rating decision, the RO denied a claim of service connection for psychiatric disability.

2.  The evidence submitted since the June 2000 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for psychiatric disability.  

3.  Resolving all doubt in the Veteran's favor, the Veteran has PTSD related to his combat during active military service.



CONCLUSIONS OF LAW

1. The June 2000 decision denying reopening of a claim of service connection for psychiatric disability is final.  38 U.S.C.A.§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. The additional evidence received since the June 2000 decision is new and material, and the claim of service connection for psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed decision issued in June 2000, the RO denied service connection for PTSD.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for PTSD was denied in the June 2000 rating decision because the RO found that there was no evidence of a current disability.  However, there are numerous VA treatment records noting a diagnosis of PTSD.  See, e.g., records from September 2013 and November 2013.  This is new evidence that is also material, inasmuch as it shows a current disability.  

New and material evidence having been received, reopening of the claim for service connection for PTSD is granted.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including evidence pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, to be entitled to service connection for PTSD, the record must generally include the following:  (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also Cohen, 10 Vet. App. at 142 (stating that lay testimony regarding in-service stressors if sufficient if the stressor is combat related) (quoting Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

VA treatment records reflect extensive psychiatric treatment and the primary diagnosis is PTSD; several diagnoses specify that the requirements of DSM IV are met.  These reports are sufficient medical evidence establishing a diagnosis of PTSD.

The Veteran's DD-214 notes that he received Combat Action Ribbon.  As such, the Board finds that the evidence establishes that the Veteran engaged in combat with the enemy.  

The remaining issue is the existence of a link, established by medical evidence, between the Veteran's PTSD and the claimed in-service stressor.  The Veteran has made a sufficient showing, as the evidence is in equipoise.  

The October 2009 VA examination, and its November 2009 addendum, diagnosed the Veteran with intermittent explosive disorder, cannabis dependence, sedative dependence, and personality disorder.  In the addendum, the examiner stated that these were not caused by or were a result of military service, as the Veteran was exposed to violent behaviors and acts as a child.  The Veteran previously reported that his mother was friends with a motorcycle club who would make him, at the age of six years old, fight other children his age.  The examiner thought the Veteran's anger issues stem from childhood experiences and not military service.  In addition being incarcerated in prison for 4 years likely exacerbated the anger issues of the Veteran. 

However, VA records and a private opinion submitted by the Veteran support the existence of a nexus.  For example, a February 2009 VA psychiatric evaluation diagnosed the Veteran with a history of PTSD, combat related.  Later, a detailed November 2013 VA PTSD diagnostic evaluation diagnosed the Veteran with chronic PTSD in accordance with DSM-IV.  The Veteran reported traumatic combat experiences and memories in the Persian Gulf War related to an event involving actual or threatened death and threats to the physical integrity of himself and others, with responses of intense fear, helplessness, or horror.  The traumatic events were noted as being persistently reexperienced by the Veteran and the Veteran also avoids stimuli associated with the trauma he experiences.  Persistent symptoms of hyperarousal were also experienced by the Veteran.  More recently, a June 2015 psychiatric outpatient note again diagnosed the Veteran with PTSD related to combat trauma.  

In addition, the Veteran submitted a July 2016 private report from Dr. J.P. reflecting a review of the evidence and concluding that the Veteran meets the criteria for both PTSD that is related to the Veteran's military service.  

The Board has considered the opinions from the VA examiner, VA treatment providers, and Dr. J.P.  All of these consider the Veteran's history, are well reasoned, and are based in objective supporting clinical data.  Therefore, the Board finds that these opinions are entitled to equal weight. 

As such, when affording the Veteran the full benefit of the doubt, the evidence that the Veteran likely has PTSD that is linked to an in-service stressor for which there is credible supporting evidence is at least in equipoise.  See 38 U.S.C.A. § 5107(b).  Service connection for PTSD is therefore warranted.  C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125.



ORDER

New and material evidence having been submitted, the claim of service connection for psychiatric disability is reopened.  

Service connection for PTSD is granted.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


